Citation Nr: 1426985	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  13-20 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of nonservice-connected pension in the amount of $31,169.00.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2013 letter decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises in Milwaukee, Wisconsin.  
The Veteran was represented by The American Legion, effective in June 1987.  However, during the course of his appeal, he revoked his authorization of their representation, and is now unrepresented before VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran disputes the denial of a waiver of his debt of $31, 169.  He does not dispute the validity of the overpayment.  During the course of the appeal, the Veteran has made arguments that suggest that his understanding of the criteria for entitlement to VA pension and his associated reporting requirements was compromised.  The Board determines, therefore, that an equitable resolution of the appeal requires a VA opinion as to the Veteran's capacity to understand the nature of his nonservice-connected pension benefits and his obligations with regard to such benefits.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for the appropriate VA examination to assess his mental capacity to understand the purpose of, and criteria for entitlement to, nonservice-connected pension and his obligations and reporting requirements with regard to his entitlement to such benefits.  Once the examination is complete, the examiner should opine as to the following:

Is it at least as likely as not that the Veteran lacked the requisite mental capacity to understand the purpose of nonservice-connected pension, the criteria for entitlement to such benefits, and his reporting requirements and obligations with regard to those benefits and/or lacked the ability to follow the reporting procedures and requirements prescribed by VA with regard to those benefits?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

2. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



